             Case 1:18-cv-11115-UA Document 1 Filed 11/28/18 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 )
ROBERT CHARLES CLASS A, L.P. and                 )
ROBERT L. TEEL, Individually and on              )
Behalf of All Others Similarly Situated,             Case No. 1:18-cv-11115
                                                 )
                                                 )
                            Plaintiffs,          )
                                                 )
       vs.                                       )
                                                 )
JPMORGAN CHASE & CO., JOHN                           JURY TRIAL DEMANDED
                                                 )
EDMONDS, and JOHN DOES NOS. 1-10,
                                                 )
                            Defendants.          )
                                                 )

                               CLASS ACTION COMPLAINT

       Plaintiffs Robert Charles Class A, L.P. and Robert L. Teel (“Plaintiffs”), individually and

on behalf of all others similarly situated, by Plaintiffs’ undersigned attorneys, allege the

following based upon personal knowledge, as to Plaintiffs and Plaintiffs’ own acts, and upon

information and belief, as to all other matters, based on the investigation conducted by and

through Plaintiffs’ attorneys, which includes, among other things, a review of the Information,

filed in United States v. Edmonds, No. 3:18-cr-00239 (D. Conn.), the Plea Agreement in that

case, and related reports. Plaintiffs believe that substantial additional evidentiary support will

exist for the allegations set forth herein, particularly given the concealed nature of Defendants’

(defined below) misconduct.

                              SUMMARY OF ALLEGATIONS

       1.       This case arises from Defendants’ manipulation of prices for precious metals

futures contracts through a scheme known as “spoofing.” Spoofing is a practice in which traders

artificially manipulate conditions – such as supply, demand, and price – by entering buy or sell

orders that they do not intend to follow-through on and then cancelling those orders. These
            Case 1:18-cv-11115-UA Document 1 Filed 11/28/18 Page 2 of 13



deceptive buy and sell orders inject materially false and misleading information into markets and

are intended to cause other investors to trade on Defendants’ genuine orders under conditions

that are more favorable to Defendants than would otherwise have occurred.

       2.      Defendant John Edmonds (“Edmonds”) was a precious metal trader at Defendant

JPMorgan Chase & Co. (“JPMorgan” and collectively, with Edmonds, “Defendants”) and, along

with other employees of the bank, undertook the spoofing scheme. As set forth herein, he has

pled guilty to this unlawful conduct that was designed to, and did, artificially move the price of

precious metals futures contracts in a direction that was favorable to Defendants, to the detriment

of other market participants.

       3.      The illegal scheme covered gold, silver, platinum, and palladium futures contracts

traded on the New York Mercantile Exchange (“NYMEX”) and the Commodity Exchange, Inc.

(“COMEX”).

       4.      Accordingly, Plaintiffs bring this action as a class action on behalf of all persons

who traded precious metals futures contracts, or options on those futures contracts, on the

NYMEX or the COMEX from approximately January 1, 2009 through December 31, 2015,

inclusive (the “Class Period”), for Defendants’ violations of the Commodity Exchange Act

(“CEA”), 7 U.S.C. §§1, et seq., and the common law.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§1331 and 1337(a), and §22 of the CEA, 7 U.S.C. §25.              This Court also has

jurisdiction over the state law claims under 28 U.S.C. §1367 because those claims are so related

to the federal claim that they form part of the same case or controversy.




                                                 2
            Case 1:18-cv-11115-UA Document 1 Filed 11/28/18 Page 3 of 13



       6.         Venue is proper in this District, pursuant to 28 U.S.C. §1391(b), (c), and (d) and

§22 of the CEA, 7 U.S.C. §25(c). One or more of the Defendants resided, transacted business,

were found, or had agents in this District.

       7.         Defendants, directly and indirectly, made use of the means and instrumentalities

of transportation or communication in, or the instrumentalities of, interstate commerce, or of the

mails in connection with the unlawful acts and practices and course of business alleged herein.

                                              PARTIES

       A.         Plaintiffs

       8.         Plaintiff Robert Charles Class A, L.P. (“RCA”) is a California Limited

Partnership, which, at all relevant times, maintained its principal place of business in San Diego,

California. RCA transacted in Gold and Silver Futures and options on NYMEX and COMEX

during the Class Period at artificial prices that were caused by Defendants’ unlawful conduct,

resulting in injury to its business or property by reason of Defendants’ violations of law, as

alleged herein.

       9.         Plaintiff Robert L. Teel (“Teel”) is an individual who, at all relevant times, has

been a resident of San Diego, California. Teel transacted in Gold and Silver Futures and options

on NYMEX and COMEX during the Class Period at artificial prices that were caused by

Defendants’ unlawful conduct, resulting in injury to its business or property by reason of

Defendants’ violations of law, as alleged herein.

       B.         Defendants

       10.        Defendant JPMorgan is an investment bank and financial services company

headquartered in this District at 270 Park Avenue, New York, New York 10017. JPMorgan

engages in a wide-variety of financial services, including commodities trading. Its U.S.-based




                                                  3
            Case 1:18-cv-11115-UA Document 1 Filed 11/28/18 Page 4 of 13



traders transacted in precious metals futures and options contracts on NYMEX and COMEX

throughout the Class Period.

       11.     Defendant Edmonds was employed by JPMorgan as a precious metal trader from

approximately 2004 to August 2017. Defendant Edmonds is a resident of Brooklyn, New York.

He pled guilty to one count of commodities fraud with regard to precious metals futures

contracts on the NYMEX and COMEX and to one count of conspiracy to commit wire fraud,

commodities fraud, commodities price manipulation, and spoofing.

       12.     Defendants John Does Nos. 1-10, inclusive, are other precious metals traders

employed by Defendant JPMorgan that participated in, facilitated, and assisted with the

manipulation, and unlawful conduct alleged herein.

                               SUBSTANTIVE ALLEGATIONS

       A.      Spoofing

       13.     “Spoofing” is a practice in which traders attempt to give an artificial impression

of market conditions by entering and quickly canceling large orders onto an exchange in an

attempt to manipulate prices. In other words, traders place numerous simultaneous orders on

both the buy and sell side of a commodity, one set of which – the “spoof” orders – they intend to

cancel and the opposite set are genuine. When, for example, traders seek to lower the price of a

commodity future in order to purchase it at a cheaper price, they place numerous sell orders at

consistently lower prices in order to artificially lower the price of that commodity. The traders

then execute their genuine buy orders while simultaneously canceling their spoof sell orders.




                                                4
            Case 1:18-cv-11115-UA Document 1 Filed 11/28/18 Page 5 of 13



       B.      Defendants Engaged in a Scheme to Manipulate the Prices of NYMEX and
               COMEX Precious Metals Futures and Options Contracts

       14.     Defendant Edmonds was employed at JPMorgan from 2004 through August 2017.

During the relevant Class Period, Edmonds was employed as a precious metals trader. He

started as an associate and was eventually promoted to Vice President.

       15.     From approximately 2009 through 2015, Edmonds, and other precious metal

traders at JPMorgan, manipulated precious metal prices through spoofing. Other, more senior,

JPMorgan traders taught this unlawful and complex practice to Edmonds and were aware of, and

consented to, Edmonds’s regular resort – hundreds of times – to spoofing.

       16.     The purpose of Edmonds’s scheme was to “to deceive other market participants

by injecting materially false and misleading information into the precious metals futures

contracts markets about the existence of supply and demand for those futures contracts, and thus

to induce other market participants to buy and sell futures contracts at prices, quantities, and

times that they otherwise likely would not have traded, all in order to make money and avoid

losses” for Edmonds, other precious metals traders, and JPMorgan.

       17.     Edmonds would place electronic orders to buy and sell precious metals futures

contracts with the intent to cancel those orders before execution – the “spoof” orders – from

computers at JPMorgan’s office in New York. These deceptive orders were then transmitted to

the NYMEX and COMEX, which where commodities exchanges operated by the CME Group

Inc., a commodities marketplace located in Illinois. The NYMEX and COMEX were registered

entities with the U.S. Commodities Futures Trading Commission.

       18.     In placing these spoof orders, Edmonds intended to deceive market participants

“by injecting materially false and misleading information into the markets for precious metals

futures contracts about the existence of supply or demand for those futures contracts.” Indeed,



                                               5
           Case 1:18-cv-11115-UA Document 1 Filed 11/28/18 Page 6 of 13



the spoof orders were intended to, and in fact did, induce other market participants to trade

against Edmonds’s genuine orders, that he actually wanted to execute, on the opposite side of the

market from the spoof orders at prices, quantities, and times at which the other market

participants otherwise would not have traded.

        19.     These spoof orders were designed to, and did, artificially move the price of

precious metals futures contracts in a direction that was favorable to Edmonds and JPMorgan to

the detriment of other market participants. More specifically, this sophisticated spoofing scheme

benefitted Defendants and caused Plaintiffs and the Class (defined below) to suffer damages by

trading at artificially manipulated prices.

        20.     Because of Edmonds’s misconduct, he was charged by the U.S. Attorney for the

District of Connecticut, with engaging in commodities fraud and conspiracy to engage in

commodities fraud, commodities price manipulation, and spoofing.         On October 10, 2018,

Edmonds pled guilty to these charges.

                               CLASS ACTION ALLEGATIONS

        21.     Plaintiffs bring this class action on behalf of all persons who traded precious

metals futures contracts or any options on those futures contract, on the NYMEX or the

COMEX, from at least January 1, 2009 through December 31, 2015 (the “Class”). Excluded

from the Class are Defendants and their families, the officers and directors and affiliates of

Defendants, at all relevant times, members of their immediate families and their legal

representatives, heirs, successors, or assigns, and any entity in which Defendants have or had a

controlling interest.

        22.     The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiffs at this time,




                                                6
           Case 1:18-cv-11115-UA Document 1 Filed 11/28/18 Page 7 of 13



and can only be ascertained through appropriate discovery, Plaintiffs believe that there are

hundreds, potentially thousands, of members in the proposed Class.

        23.     Plaintiffs’ claims are typical of the claims of the members of the Class, as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        24.     Plaintiffs will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class action litigation.

        25.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                a.      Whether Defendants manipulated the price for precious metals futures

        contracts, or the price of options on those futures contracts, in violation of the CEA;

                b.      Whether Defendants’ unlawful conduct damaged Plaintiffs and the Class;

                c.      Whether Defendants, through their unlawful conduct, unjustly enriched

        themselves to the detriment of Plaintiffs and members of the Class; and

                d.      The time period and extent of Defendants’ unlawful conduct.

        26.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small compared to the

expense and burden of individual litigation, it is practically impossible for members of the Class

to individually redress the wrongs done to them. There will be no difficulty in the management

of this action as a class action.




                                                  7
          Case 1:18-cv-11115-UA Document 1 Filed 11/28/18 Page 8 of 13



  PLAINTIFFS AND THE CLASS WERE NOT, AND COULD NOT HAVE BEEN,
AWARE OF THEIR INJURY OR DEFENDANTS’ UNLAWFUL CONDUCT PRIOR TO
 THE UNSEALING OF THE INFORMATION AGAINST DEFENDANT EDMONDS
       27.       The unlawful conduct Defendants engaged in is, by its very nature, self-

concealing. The entire point of Defendants’ spoof orders was that other market participants

would believe they were genuine, and only Defendants knew that the orders were intended to be

canceled. It was this secret behavior that enabled Defendants’ scheme to artificially manipulate

market prices.

       28.       Not only did Defendants fail to disclose this scheme, but Plaintiffs and the Class

could not have discovered it because of its inherently self-concealing nature. Nor could any

reasonable due diligence enable Plaintiffs and the Class to uncover the secret inner workings of

JPMorgan’s traders. In turn, Plaintiffs and the Class could not have discovered their injury from

Defendants’ inherently self-concealing scheme.

       29.       Thus, Plaintiffs and the Class did not, and could not, have knowledge or notice of

Defendants’ unlawful and self-concealing scheme before November 5, 2018. On that day, U.S.

District Court Judge Robert N. Chatigny granted the U.S. Department of Justice’s motion to

unseal the case, including the Information, filed against Defendant Edmonds for violations of the

CEA related to precious metals trading.

       30.       To the extent Defendants would argue that any claims asserted herein are

untimely, such an argument is invalid.

                                FIRST CLAIM FOR RELIEF
                 For Manipulation in Violation of the Commodity Exchange Act
                                      7 U.S.C. §§1, et seq.
                                   (Against All Defendants)

       31.       Plaintiffs incorporate ¶¶1-30 by reference.




                                                  8
           Case 1:18-cv-11115-UA Document 1 Filed 11/28/18 Page 9 of 13



        32.     Through the acts alleged herein, from at least January 1, 2009 through December

31, 2015, Defendants specifically intended to, and did, cause the manipulation of prices of

precious metals futures contracts, and options on those futures contracts, traded on the NYMEX

and COMEX, in violation of the CEA, 7 U.S.C. §1, et seq., through their use of spoof buy and

sell orders and other manipulative conduct.

        33.     Defendants manipulated the price of a commodity in interstate commerce, or for

future delivery on or subject to the rules of any registered entity, in violation of the CEA.

        34.     The prices of precious metals futures contracts, and options on those futures

contracts, traded on the NYMEX and COMEX, did not result from legitimate market forces or

information during the Class Period.          To the contrary, Defendants’ spoofing and other

manipulative practices manipulated and artificially set those prices.

        35.     Throughout the Class Period, Defendants regularly entered substantial spoof

orders without the intention of having those orders filled and specifically intending to cancel

those orders prior to execution.        By doing so, Defendants intended to inject illegitimate

information about supply, demand, and price into the market place and to artificially move prices

to benefit their own trades and positions. Consequently, Plaintiffs and the Class suffered losses

on their trades in precious metals futures contracts, and options on those futures contracts, traded

on the NYMEX and COMEX. This unlawful conduct throughout the Class Period caused

damages, and injury-in-fact, to Plaintiffs and Class members who purchased or sold such

instruments at the artificially inflated or deflated prices.

        36.     Defendants had the ability to cause, and did cause, artificial prices of precious

metals futures contracts, and options on those futures contracts, traded on the NYMEX and

COMEX, at all times and in all circumstances previously alleged herein. Defendants, directly




                                                   9
           Case 1:18-cv-11115-UA Document 1 Filed 11/28/18 Page 10 of 13



and/or through their employees and/or affiliates, were active in the markets for precious metals

futures contracts, and options on those futures contracts, traded on the NYMEX and COMEX,

and were aware of the effects of spoofing and other manipulative conduct on those markets.

         37.   By their intentional misconduct, Defendants each violated §§6(c)-(d), 9(a), and

22(a) of the CEA, 7 U.S.C. §§9, 13b, 13(a), and 25(a), throughout the Class Period.

         38.   Plaintiffs and the Class would not have been subject to damages and injury-in-

fact, but for the unlawful conduct of the Defendants alleged herein.

         39.   All Plaintiffs and Class members are entitled to actual damages sustained in

precious metals futures contracts, and options on those futures contracts, traded on the NYMEX

and COMEX, for the violations of the CEA alleged herein.

                             SECOND CLAIM FOR RELIEF
                   For Employing a Manipulative and Deceptive Device in
                         Violation of the Commodity Exchange Act
                        7 U.S.C. §§1, et seq. and Regulation 180.1(a)
                                  (Against All Defendants)

         40.   Plaintiffs incorporate ¶¶1-39 by reference.

         41.   The unlawful conduct alleged herein, including the use of systematically

submitting and cancelling spoof orders and engaging in other manipulative conduct in order to

artificially move prices for precious metals futures contracts, and options on those futures

contracts, traded on the NYMEX and COMEX, constitutes Defendants’ employment of a

manipulative and deceptive device.

         42.   Defendants’ employment of that device was intentional and, in the alternative,

reckless, conducted to generate ill-gotten trading profits at the expense of Plaintiffs and the

Class.

         43.   That misconduct on behalf of each Defendant violated §§6(c) and 22(a) of the

CEA, 7 U.S.C. §§9 and 25(a), throughout the Class Period.


                                                10
          Case 1:18-cv-11115-UA Document 1 Filed 11/28/18 Page 11 of 13



       44.     Consequently, Plaintiffs and members of the Class have suffered damages and

injury-in-fact due to artificial prices for precious metals futures contracts, and options on those

futures contracts, traded on the NYMEX and COMEX, which they would not have suffered, but

for Defendants’ unlawful conduct.

       45.     Plaintiffs and members of the Class are each entitled to damages for the violations

of the CEA alleged herein.

                              THIRD CLAIM FOR RELIEF
           Principal-Agent Liability for Violation of the Commodity Exchange Act
                                     7 U.S.C. §§1, et seq.
                                  (Against All Defendants)

       46.     Plaintiffs incorporate ¶¶1-45 by reference.

       47.     Each Defendant is liable under §2(a)(1) of the CEA, 7 U.S.C. §2(a)(1), for the

manipulative acts of their agents, representatives, and/or other persons acting for them in the

scope of their employment.

       48.     As a result, Plaintiffs and members of the Class are each entitled to damages for

the violation alleged herein.

                                FOURTH CLAIM FOR RELIEF
                                     Unjust Enrichment
                                   (Against All Defendants)

       49.     Plaintiffs incorporate ¶¶1-48 by reference.

       50.     Defendants received financial benefits from their unlawful acts. Their spoof

orders and other unlawful conduct artificially manipulated the prices of precious metals futures

contracts, and options on those futures contracts, traded on the NYMEX and COMEX. The

intent and effect of this misconduct was to benefit their own trades and positions at the expense

of Plaintiffs and the Class.




                                                11
            Case 1:18-cv-11115-UA Document 1 Filed 11/28/18 Page 12 of 13



       51.      In turn, this unlawful conduct caused Plaintiffs and other members of the Class to

suffer injury, lose money, and transact at artificial prices for precious metals futures contracts,

and options on those futures contracts, traded on the NYMEX and COMEX.

       52.      It is unjust and inequitable for Defendants to have enriched themselves in this

manner at the expense of Plaintiffs and the Class.         Equity and good conscience require

Defendants to make restitution.

       53.      Each Defendant should pay restitution for its own unjust enrichment to Plaintiffs

and members of the Class.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

       A.       Certifying this class action, appointing Plaintiffs as a Class representatives, and

appointing Plaintiffs’ counsel as Class Counsel;

       B.       Awarding damages in favor of Plaintiffs and the Class jointly and severally,

together with prejudgment interest at the maximum rate allowable by law;

       C.       Awarding Plaintiffs and the Class restitution of any and all sums of Defendants’

unjust enrichment;

       D.       Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees;

       E.       Awarding rescission, disgorgement, or such other equitable, injunctive, or other

relief deemed appropriate by the Court.




                                                 12
           Case 1:18-cv-11115-UA Document 1 Filed 11/28/18 Page 13 of 13



                                          JURY DEMAND

         Plaintiffs demand a trial by jury.

Dated:    November 28, 2018
          New York, New York
                                              SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                                /s/ Thomas L. Laughlin, IV
                                              THOMAS L. LAUGHLIN, IV
                                              DEBORAH CLARK-WEINTRAUB
                                              The Helmsley Building
                                              230 Park Avenue, 17th Floor
                                              New York, NY 10169
                                              Telephone: (212) 233-6444
                                              Facsimile: (212) 233-6334
                                              tlaughlin@scott-scott.com
                                              dweintraub@scott-scott.com

                                              LOUIS F. BURKE PC
                                              Louis F. Burke
                                              460 Park Avenue
                                              New York, NY 10022
                                              Telephone: (212) 682-1700
                                              lburke@lfblaw.com

                                              Attorneys for Plaintiffs Robert Charles
                                              Class A, L.P. and Robert L. Teel




                                                13
